DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive for the following reasons. Applicant argues the novelty/rejection of the claims, in substance, that “As agreed in the examiner interview, Ding does not disclose, at least, “the first plurality of PE circuits including a first PE circuit performing computation for a first node for the first layer and a second PE circuit performing computation for a second node for the first layer’ as recited in claim 1.” Examiner notes that, contrary to Applicant’s assertion, Examiner did not indicate any particular claim language overcame the current rejection. Instead, Examiner merely suggested clarifying that specific PE circuits are used to perform computations for a specific node. Although amended claims 1 and 12 further clarify the computations performed by some of the PE circuits, the amended claim language isn’t sufficient to overcome the Ding reference, as will be explained. Amended claims 1 and 12, in relevant part, recite “the first plurality of PE circuits including a first PE circuit performing computation for a first node for the first layer and a second PE circuit performing computation for a second node for the first layer”. Ding teaches an accelerator architecture that comprise convolutional computing engines, each of which operates on given neural network layer – thereby inherently operating on all the neuron/nodes that make the particular layer. See Ding at section 4.1; Fig. 4; See also Fig. 1 and section 3.1 for detailed description of the CNN layers. Each of these computing engines comprises multiple processing elements (PEs), including plurality of depthwise convolution units (DCUs) and a plurality of pointwise convolution units (PCUs) to perform the various computations for the particular layer. Ding at section 4.2, 1st paragraph; Fig. 5. The DCUs operate in parallel performing depthwise convolution operations, with each DCU “responsible for the 2D convolutional computation of a single input feature map with the corresponding weights and multiple DCUs in parallel constitute the depthwise convolution”. Ding at section 4.2 Figs.5 & 7. That is, different DCUs in a given computing engine perform computations for different neurons/nodes in the same layer. Therefore, Ding teaches “the first plurality of PE circuits including a first PE circuit performing computation for a first node for the first layer and a second PE circuit performing computation for a second node for the first layer” as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al., “Designing efficient accelerator of depthwise separable convolutional neural network on FPGA” (herein Ding).
Regarding claims 1 and 12, taking claim 1 as exemplary, Ding teaches a device comprising: 
memory configured to store first data for a first layer of a neural network [Off chip memory, Input buffer, and weight buffer all store input or weights for a layer for the neural network. Ding at section 4.1, section 4.4; Figs. 4 and 10]; 
first circuitry comprising a first plurality of processing element (PE) circuits configured to read the first data from the memory and to perform computation for the first layer of the neural network using the first data to generate second data [Conv layer computing engine comprising a plurality of depthwise convolution units (DCUs) and pointwise convolutional units (PCUs) (i.e. PEs) and reading input data/weights from memory, input buffer, or weight buffer, as necessary, and generating output. Ding at section 4.1, 1st paragraph; section 4.2, 1st – 2nd paragraphs; section 4.4; Figs. 4 & 5], the first plurality of PE circuits including a first PE circuit performing computation for a first node for the first layer and a second PE circuit performing computation for a second node for the first layer [The DCUs and PCUs (i.e. PEs) comprise a multiple DCUs, each of which “is responsible for the 2D convolutional computation of a single input feature map with the corresponding weights and multiple DCUs in parallel constitute the depthwise convolution”. Therefore, a first DCU and second DCU perform computation on first and second nodes, respectively, of a single layer.], the first circuitry further comprising a plurality of buffers configured to output the generated second data as input to second circuitry to perform computation for a second layer of the neural network [The Conv layer computing engine comprises output buffers that stores the output/result as input for a next layer computing engine executing next layer computations. Ding at section 4.2, 4th paragraph; section 4.4; Figs, 4, 7, and 10]; and 
the second circuitry comprising a second plurality of PE circuits configured to perform computation for the second layer of the neural network using the second data [Each layer, including the next layers, computing engine comprises a plurality of DCUs and PCUs (i.e. PEs), in the case of the convolutional layers, and MAC units (i.e. PEs), in the case of fully connected layers, to perform computations for that layer using the previous layers output. Ding at section 4.1, 1st paragraph; section 4.2, 2nd paragraph; section 5.1; Figs. 4 and 6].

Regarding claims 2 and 13, taking claim 2 as exemplary, Ding teaches the device of claim 1, wherein the first plurality of PE circuits is configured to perform computation for at least one node of the neural network while the second plurality of PE circuits is performing computation for the second layer of the neural network [Conv layers and FC layers are processed simultaneously in pipelined fashion and, therefore, each computing engine is performing operations simultaneously on different layers. Ding at section 4.1, 1st paragraph; section 4.2, 2nd paragraph; section 5.1].

Regarding claims 3 and 14, taking claim 3 as exemplary, Ding teaches the device of claim 2, wherein the at least one node is from a third layer of the neural network or from the first layer of the neural network [The first conv computing engine operations on a first layer – including nodes of that layer. See Ding at section 4.1; Fig. 4 & 11].

Regarding claims 4 and 15, taking claim 4 as exemplary, Ding teaches the device of claim 1, wherein the plurality of buffers is configured to output the generated second data as input to the second circuitry by bypassing any transfer of the second data into or out of the memory [The output buffer of the computing engine output the results to the next layer computing engine without (i.e. bypassing) transferring to the off-chip memory. Ding at section 4.4].

Regarding claims 5 and 16, taking claim 5 as exemplary, Ding teaches the device of claim 1, wherein the second plurality of PE circuits is further configured to use the second data to generate third data [Each layer’s computing engine, including a next layers computing engine (i.e. second plurality of PE circuits) generates output data/result (i.e. third data). Ding at section 4.2 and section 4.3].

Regarding claims 6 and 17, taking claim 6 as exemplary, Ding teaches the device of claim 5, wherein the second plurality of PE circuits is further configured to store the generated third data to the memory [An output prediction (i.e. third data) is stored in the off chip memory. Ding at section 4.2, section 5.2].

Regarding claims 7 and 18, taking claim 7 as exemplary, Ding teaches the device of claim 5, wherein the second circuitry further comprises a plurality of buffers configured to output the generated third data as input to third circuitry [Each layer computing engine, expect for the final layer, outputs the generated data/results to the output buffers. Ding at section 4.4; Figs. 4 and 10].
‘
Regarding claims 8 and 19, taking claim 8 as exemplary, Ding teaches the device of claim 1, wherein the first data comprises at least one of weight or activation information for the first layer of the neural network, and the second data comprises at least one of weight or activation information for the second layer of the neural network [The input data for each computing engine (i.e. first data and second data) includes weights and input features (i.e. activation information) for the respective layer (i.e. first and second layer). Ding at section 4.2 and 4.3; Figs. 5-7].

Regarding claims 9 and 20, taking claim 9 as exemplary, Ding teaches the device of claim 1, wherein the first plurality of PE circuits is configured to perform a convolution operation using the first data [The convolution layer computing engine performing convolution operations. Ding at section 4.2], and the second plurality of PE circuits is configured to perform dot-product operations using the second data [Both the convolutional layer computing engine and the fully connected layer include MAC units that perform a multiply accumulate operation (i.e. dot product). Ding at section 4.2 2nd paragraph; Fig. 6].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123